United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2134EM
                                   _____________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Donald Pinnell,                          *     [UNPUBLISHED]
                                         *
                   Appellant.            *
                                   _____________

                            Submitted: December 14, 1998
                                Filed: December 23, 1998
                                  _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

      A jury convicted Donald Pinnell of possession with intent to distribute
methamphetamine and conspiracy to distribute methamphetamine. The district court
sentenced Pinnell to 156 months in prison. Pinnell appeals his convictions and
sentence, and we affirm.

      First, Pinnell contends the evidence does not support his conspiracy conviction.
We disagree. Two of Pinnell’s coconspirators testified they supplied Pinnell quantities
of methamphetamine for distribution, discussed methamphetamine shipments, and
agreed how to divide a methamphetamine shipment. Having reviewed the evidence in
the light most favorable to the verdict, we conclude sufficient evidence exists from
which a reasonable jury could find Pinnell guilty beyond a reasonable doubt of
conspiring to distribute methamphetamine. See United States v. McCracken, 110 F.3d
535, 540 (8th Cir. 1997). We also reject Pinnell’s other evidentiary challenges.
Contrary to Pinnell’s view, the evidence established Pinnell’s participation in the
conspiracy, thus the district court properly admitted the testimony of Pinnell’s
coconspirators. See United States v. Escobar, 50 F.3d 1414, 1423 (8th Cir. 1995); Fed.
R. Evid. 801(d)(2)(E). Also, the district court did not abuse its discretion when it
admitted evidence of Pinnell’s earlier methamphetamine-distribution activities because
the Government’s evidence satisfied the requirements of Federal Rule of Evidence
404(b), and the evidence was more probative than prejudicial. See United States v.
Lyon, 959 F.2d 701, 706 (8th Cir. 1992).

        Next, we reject Pinnell’s challenge to his sentence because the record shows the
district court correctly calculated Pinnell’s guideline sentence by attributing to him the
amount of the conspiracy’s methamphetamine that was reasonably foreseeable. See
United States v. Brown, 148 F.3d 1003, 1008 (8th Cir. 1998). Finally, Pinnell’s
argument that the district court improperly admitted coconspirator testimony exchanged
for the Government’s promise of reduced sentences or immunity is foreclosed by the
holdings of this court. See United States v. Payne, 940 F.2d 286, 290-91 (8th Cir.
1991).

      We affirm Pinnell’s convictions and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-